UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1938


DOMINGO GERMAN ALENCASTRO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 14, 2014               Decided:   January 29, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia,
for Petitioner.   Stuart F. Delery, Assistant Attorney General,
Douglas E. Ginsburg, Assistant Director, Franklin M. Johnson,
Jr., Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Domingo         German     Alencastro,        a    native       and    citizen    of

Mexico,    petitions         for     review    of    an       order    of    the    Board     of

Immigration     Appeals           (“Board”)    dismissing        his    appeal      from     the

immigration        judge’s          order      denying         his      application          for

cancellation       of        removal      under      8    U.S.C.        § 1229b       (2012).

We dismiss the petition for review.

            Under       8    U.S.C.    § 1252(a)(2)(B)(i)             (2012),       “no   court

shall have jurisdiction to review . . . any judgment regarding

the    granting     of        relief      under     section . . . 1229b.”                    See

Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir. 2011) (finding

no jurisdiction to review discretionary denial of cancellation

of    removal   absent        constitutional        claim       or    question      of    law).

Here, the immigration judge found, and the Board agreed, that

Alencastro failed to meet his burden of establishing that his

United    States        citizen        father       and       daughter       would        suffer

exceptional and extremely unusual hardship if he is removed to

Mexico.

            “[A]n       ‘exceptional          and   extremely          unusual      hardship’

determination is a subjective, discretionary judgment that has

been      carved            out      of       our        appellate           jurisdiction.”

Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003);

see, e.g., Barco-Sandoval v. Gonzales, 516 F.3d 35, 36 (2d Cir.

2008); Memije v. Gonzales, 481 F.3d 1163, 1164 (9th Cir. 2007);

                                               2
Martinez v. U.S. Att’y. Gen., 446 F.3d 1219, 1221-22 (11th Cir.

2006); Meraz-Reyes           v.    Gonzales,     436   F.3d    842,       843    (8th    Cir.

2006) (per curiam); see also Obioha v. Gonzales, 431 F.3d 400,

405 (4th Cir. 2005) (“It is quite clear that the gatekeeper

provision      [of        § 1252(a)(2)(B)(i)]         bars    our     jurisdiction        to

review a decision of the [Board] to actually deny a petition for

cancellation of removal.”).               Indeed, this court has concluded

that the issue of hardship is committed to agency discretion and

thus is not subject to appellate review.                      Okpa v. INS, 266 F.3d

313,    317   (4th    Cir.     2001).     Nevertheless,          this     court     retains

jurisdiction         to    review    colorable        constitutional            claims   and

questions of law.             8 U.S.C. § 1252(a)(2)(D); Gomis v. Holder,

571 F.3d 353, 358 (4th Cir. 2009).

              We   have      reviewed   Alencastro’s          claims      of     error    and

conclude that he fails to raise a constitutional claim or a

question      of   law.       Accordingly,       we    dismiss      the    petition      for

review.       We dispense with oral argument because the facts and

legal    contentions         are    adequately    presented         in    the     materials

before    this     court     and    argument   would     not    aid      the     decisional

process.

                                                                    PETITION DISMISSED




                                           3